Title: John Adams to John Quincy Adams, 13 December 1790
From: Adams, John
To: Adams, John Quincy


My Dear Son
Philadelphia Decr 13. 1790
Your Brother Charles arrived on Saturday night from New York and has dissipated some of the Gloom of the Family. Your Mother however Seems pretty well recovered from her Indisposition: and Your Brother Thomas, tho very weak is on the Recovery, as We hope. The rest of the Family is well.
In a Letter to your mamma, you intimate an Inclination to make Us a Visit. Nothing I assure you would be more agreable to me: and I wish you to come as Soon as you find it convenient.— Philadelphia is worth Seeing. It is a great City and has Science, Litterature, Wealth and Beauty, which deserve respect, if not Admiration. The Journey by the Stage will promote your health, relax your Attention, and improve your mind.
Your old Friend Mr Bingham is in the high road of Promotion. Member of the assembly and unanimously chosen Speaker. He lives in a Style of Pomp & Splendor which is almost novel in America.
A respectful, attentive and complaisant Behaviour will engage you the good Will of the World: and your extensive Knowledge will give you great Advantages, as soon as you shall have opportunities to act yourself.
It is accident commonly which furnishes the first Occasions to a young Lawyer, to Spread his Reputation. I remember, it was neither my Friends nor Patrons among the great and learned: it was Joseph Tirrel the Horse Jockey who first raised me to fame. At Plymouth Court he had a sister, who had a popular Cause depending. He advised her to engage me in it: and I had the good fortune to conduct it in such a manner that from that time forward I was engaged in all the Causes in the County. Some odd incident, altogether unforeseen and unexpected, will very probably bring you into some popular Cause, and Spread your Character with a thousand Trumpetts at a time. Such a Thing may not happen however in several years. meantime Patience Courage.
yours
John Adams
